UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4556



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JUAN CARLOS PERRERA CORTEZ, a/k/a Juan Hernandez, Jr., a/k/a
Juan Cortez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00223)


Submitted:   April 28, 2008                   Decided:   May 23, 2008


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Algernon Williams, Sr., LAW OFFICE OF ALGERNON WILLIAMS, SR.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Pursuant to a plea agreement, Juan Carlos Perrera Cortez

pled      guilty        to   possession     with      intent     to    distribute

methamphetamine, and aiding and abetting the same, in violation of

21 U.S.C.A. § 841(a)(1) (West 1999 & Supp. 2007) and 18 U.S.C. § 2

(2000).    The district court sentenced him to 121 months in prison.

Cortez timely appealed.            Cortez’s attorney has filed a brief in

accordance       with    Anders    v.   California,    386 U.S. 738   (1967),

questioning the reasonableness of Cortez’s sentence on the ground

that the district court failed to adequately consider the factors

of 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

             We review the sentence imposed by the district court for

abuse of discretion.          Gall v. United States, 128 S. Ct. 586, 597
(2007); United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

In reviewing the sentence, the appellate court must first determine

whether    the     district   court     committed   “significant”      procedural

error, such as “failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing
to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence--including an explanation for any deviation from

the Guidelines range.”            Gall, 128 S. Ct. at 597.       If the sentence

“is procedurally sound,” the appellate court then considers the

substantive reasonableness of the sentence.                    Id.    “Substantive

reasonableness review entails taking into account the totality of




                                        - 2 -
the circumstances, including the extent of any variance from the

Guidelines range.”     Pauley, 511 F.3d at 473.

            Cortez   contends   that   the   district    court    failed   to

adequately consider the § 3553(a) factors in determining his

sentence.    A district court must explain the sentence it imposes

sufficiently for the appellate court to effectively review its

reasonableness, but need not mechanically discuss all the factors

listed in § 3553(a). United States v. Montes-Pineda, 445 F.3d 375,

380 (4th Cir. 2006).     The court’s explanation should indicate that

it considered the § 3553(a) factors and the arguments raised by the

parties.    Id.   We do not evaluate the adequacy of the district

court’s explanation “in a vacuum,” but also consider “[t]he context

surrounding a district court’s explanation.”        Id. at 381.

            In this case, although the district court did not discuss

individual § 3553(a) factors at sentencing, the court indicated

that   it   considered   the    guidelines   advisory,    heard    argument

regarding the § 3553(a) factors, and found that the circumstances

of the case did not distinguish Cortez from other “defendants who
face a 121 month guideline minimum.” We find that the district

court adequately considered the § 3553(a) factors in stating its

reasons for Cortez’s sentence and that the district court did not

otherwise abuse its discretion in determining Cortez’s sentence.

Accordingly, we conclude that the sentence imposed by the district

court is reasonable.




                                   - 3 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.*        We

therefore affirm Cortez’s conviction and sentence.        Counsel’s

motion to withdraw is denied.      This court requires that counsel

inform Cortez, in writing, of the right to petition the Supreme

Court of the United States for further review.   If Cortez requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.    Counsel’s motion must state that

a copy thereof was served on Cortez.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      We have reviewed the issues raised in Cortez’s         pro   se
supplemental brief and find them to be without merit.

                                - 4 -